Matter of Hyland (2020 NY Slip Op 07015)





Matter of Hyland


2020 NY Slip Op 07015


Decided on November 25, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 25, 2020

PM-157-20

[*1]In the Matter of Christiane Gigi Hyland, an Attorney. (Attorney Registration No. 4096822.)

Calendar Date: November 23, 2020

Before: Garry, P.J., Aarons, Pritzker, Reynolds Fitzgerald and Colangelo, JJ.


Christiane Gigi Hyland, Alexandria, Virginia, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Christiane Gigi Hyland was admitted to practice by this Court in 2002 and lists a business address in Washington, DC with the Office of Court Administration. Hyland now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary [*2]Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Hyland's application.
Upon reading Hyland's affidavit sworn to August 7, 2020 and filed August 10, 2020, and upon reading the November 6, 2020 correspondence in response by the Chief Attorney for AGC, and having determined that Hyland is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Garry, P.J., Aarons, Pritzker, Reynolds Fitzgerald and Colangelo, JJ., concur.
ORDERED that Christiane Gigi Hyland's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Christiane Gigi Hyland's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Christiane Gigi Hyland is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Hyland is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Christiane Gigi Hyland shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.